.STEAUP, J.
I dissent. A chief point of difference relates to decorations. By the respondent it is contended that under the contract the appellant was required to decorate the walls and ceiling of the building. Appellant disputed that, and further claimed that the contract in such particular was ambiguous. It made no decorations. The respondent, when it took possession of the building, at its own expense of $2000, decorated the walls and ceiling. The jury allowed it that sum for that purpose. The only provision of the contract which in any respect can be said to relate to or include decorations is: The appellant “agrees to completely build, erect, and equip, ... in accordance with plans and specifications to be prepared by” a designated architect, and to be approved by respondent, “a theater building.” To properly ascertain the terms of the contract requires a consideration of both the contract and the plans and specifications. They must be read and considered together. There is nothing in the contract itself concerning the subject of decorations, nor is there anything in the specifications; but on the plans are certain marks, mostly pen point dots, some short" curved, and some horizontal, lines of different shading, all made by the architect when the plans were drawn by him. These, the respondent contends, indicate decorations and the places where they were to be made- on the walls and ceiling. The appellant contends they were only put on the drawings *464to give them a finished appearance. That is all there is to indicate that anything was agreed upon or stipulated concerning decorations. The marts or scrolls do not, in or by themselves, indicate or resemble anything. They can be said to indicate a finished appearance of the drawings, or, treating them as symbolical, to represent anything, decorations, trimmings, equipments, structures, or anything else one might imagine could be put up at the places indicated by the marks, or the character of the walls, or the material out of which they were to be constructed, one thing at one place and a wholly different thing at another. If treated as symbols of decorations, there is nothing to indicate the description, character, or quality of them, whether to be in metal work, plaster work, leather, tapestry, water colors, oil, or what not. We thus have here a double ambiguity; one as to what was meant and intended by the marks, and, if decorations, then as to their character and quality. The respondent was permitted, over appellant’s objections, to resort to parol evidence. I think it doubtful as to whether the contract, though considered in connection with the plans, shows that the parties agreed upon anything with respect to decorations, or in any particular stipulated concerning such a subject. Though it be conceded it was competent by parol to show what was meant and intended' by the marks on the plans, still the further questions are as to whether the proffered and admitted evidence over the appellant’s objections was competent for that purpose, and, most of all, whether the testimony when so adduced sufficiently aided the ambiguity to ascertain with reasonable certainty what was meant and intended by the parties respecting decorations as expressed by their contract. These can best be considered by reference to the questions propounded to the witnesses by the respondent and the answers made by them, all of which were received over the appellant’s specific and timely objections. A witness was called by the respondent, and, after showing that he was “a practical architect of four years’ experience,” a graduate of a correspondence school, and that he had drawn plans for and constructed as many as two theaters, one at *465Salt Labs City, the other at Calgary, was shown the plans upon which the marks appeared. He had nothing whatever to do with preparing or drawing them, and was asked nothing respecting the architect- who had prepared or drawn them, and nothing as to his acquaintance or association with .him, nor as to his knowledge of the architect’s method of indicating decorations on drawings, nor as to the method or manner decorations by architects are usually or generally indicated. ■ Looking at the plans, the witness was asked: “Q. Referring to the upper portion of the proscenium arch or •sounding board as you have described it, I will ask what the scroll-work upon that indicates. A. It indicates decorations. ... I can’t tell what kind of decorations from this plat. The scroll work upon the proscenium arch indicates decorations, I can’t say what kind. The plans show ■decorations on the side of the proscenium arch, the sounding board, the arches above the boxes, the panels on. the side of the auditorium, the ceiling in the balcony, and the front face of the balcony. I cannot determine from the plans what kind ■of decorations was intended. Q. From your experience as an architect, what kind of decorations might be placed upon the proscenium arch, the auditorium, the sounding board, -and the boxes of the theater such as the Orpheum Theater in Salt Lake City? A. Decorations might consist of stucco work, plaster of paris cast, and relief work, could be in ■stamped model work, embossed paper, water colors, or oil relief work. Water color relief work done in stencil would be cheapest. Q. I will ask you whether or not, in your •opinion as an architect, from the experience which you have had in building theaters, examination of theaters throughout the United States, if $2000 would be a reasonable price for decorating the interior of the Orpheum Theater in Salt Lake City in water colors? A. Tes; I do.” This, as is ■seen, was not even based on any knowledge of the witness, nor upon any assumed hypothesis', as to the description, •character, or quality of the decorations made by the respondent. Then, too, the whole question without such a *466basis was tried, not to the court and jury, but to the witness.
A contractor of experience was also called and, being shown the plans, testified:
“I don’t know what those marks about the proscenium arch indicate; they look like decorations. Q. I will ask you if those plans, or plans similar to those, were submitted to you as a building contractor in the regular course of your business, and you found upon the proscenium arch figures and lines and indications such as you find upon these, what, in your opinion, would they indicate? A. They would indicate some kind of decoration, I would not be able to tell what kind. Q. Where would you go to. find out what kind of decorations were meant ? A. I would go to the architect in charge of the work. . ... The decorations might be paint, water colors, plaster, or leather. ... Q. In your opinion as a builder and architect, what kind of. decorations would be indicated by these plans hero? A. To decorate and to comply with this drawing, it might be done with water color, or oil paint, or plaster. Water color would be the cheapest. It would be impossible to tell from that [the plans] what it did mean. It could be stucco work, pressed paper, plaster of paris, or various other kinds.” He further testified that the walls were not decorated by the appellant, and that the decorations were made by respondent. He was further asked: “Q. In the manner in which the theater was decorated, I will ask you whether or not you know that the way it was decorated was the cheapest or the most expensive, or what was the relative cost? A. It was decorated in about as cheap a way as it could be done. It was done in, water color. Q. I will ask you whether or not, in your experience as a builder and contractor, and also from your experience and examination of other theaters throughout the United States, and your experience in regard to decorating buildings generally, whether or not the sum of $2000 was a reasonable sum for the decoration of the Orpheum Theater in Salt Lake City, Utah, in water colors ? A. I think that was a reasonable sum.”
Still another witness was called, who testified:
*467“I think I am competent to determine what are necessary equipments of a theater. Q. I will ask you whether or not. ■in your experience as a builder and contractor, and also from your experience in building the Orpheum Theater in Los Angeles and the one now being erected in Salt Lake, you are able to state whether or not decorations are a necessary part of the equipment of a theater which is to be built and to fully erect and equip ? A. Ves.” Upon being shown the plans, he testified that they “show decorations around the proscenium arch and sounding board, over the boxes on ■either side and over the door;” but he, as the other witnesses, was unable to tell what kind of decorations was intended or meant.
These rulings are all complained of. And the further complaint is made that the testimony so received did not help or cure the ambiguity. Though it be conceded that parol evidence was admissible to explain the ambiguity, still I am clearly of the opinion that this testimony was improperly received. I think it would have been competent to show by parol that the marks were used by the architect- preparing and drawing the plans to indicate decorations, or that it was his habit or custom in preparing plans to so indicate decorations, or that in the trade or profession 'it was usual or customary for architects to so indicate decorations, or that the marks in the trade or profession had such a defined or understood meaning. Had such evidence been adduced, then it might be inferred that the architect in, preparing and drawing the plans had so regarded and used the marks, and hence that the parties so regarded and understood them. But nothing of that kind was shown. Here the witnesses were but called and shown the plans and asked what the marks indicate. They replied, decorations of some sort. As well could they have been permitted to say that the dots, the pen points, indicated “September Morn” in water color, the curved lines “Psyche at the Well” in tempera, and the scrolls “Cleopatra Meeting Antony” in oil.
And then I think it also clear that, by many of the questions propounded .to them, the witnesses were required and *468permitted to usurp tbe province of the court and jury by drawing conclusions of law and fact upon which, the decision of the case with respect to the issue relating to decorations depended, and in most instances were allowed to give their opinion as to the cost of the decorations, without a showing that they had knowledge of, or without stating to them, the character and quality of the decorations made by the respondent. They but answered that the decorations as indicated on the plans, the description, character, or quality of which was intended neither of them could tell, would cost $2000.' And for these reasons were the questions also objectionable.
But, after all this testimony was adduced, in what way did it help or cure the ambiguity ? All the witnesses, testifying on the subject, but testified that the marks indicated some- sort of decorations, but were unable to tell the description, character, or quality of them, or what decorations were intended or meant. With the aid of the testimony what more information had the court and jury as to the intent of the parties with respect to decorations as expressed by their contract ? Being but informed that some sort of decorations was intended, but nothing to show the description, character, or quality of them, how can the contract in such particular be enforced, or how can it be told when it was performed in such respect and when not? I think, therefore, that the parol evidence in no way aided the ambiguity, and'that the contract was as uncertain and indefinite after the evidence was received as before.
But the respondent further argues that it was entitled to an allowance for decorations under the clause of the contract “to completely build, erect, and equip” the theater, irrespective of plans or specifications, that decorations of some sort were a necessary part of its equipment, and that it was not “completely equipped” without them. The parties made no such contract. Its plain provisions are “to completely build, erect, and equip” the theater “in accordance with plans and specifications to be prepared by” a designated architect, and to be approved by the respondent. *469So the parties did not, by their contract, merely stipulate that the appellant should “completely build, erect, and equip” a theater, but should so build one “in accordance with plans and specifications,” etc. Hence must we, as the parties themselves stipulated, look to the plans and specifications to ascertain how the theater was required to be equipped. When we look to them we find nothing concerning decorations, unless the marks on the plans indicate decorations, which leads to the ambiguity. If they do not indicate decorations, then none are provided for; if they do, then is the stipulation in such respect, though considered with the testimony adduced by the respondent, so uncertain and ambiguous as to be incapable of performance or enforcement.
It further is argued that complete plans and specifications were not furnished by the appellant, and for that reason should the contract be considered independently of the clause that the theater was to be equipped in acordance with the plans' and specifications. All I find to support the contention that complete plans and specifications were not furnished is this: The president of the respondent company upon the stand was asked: “Were any full, complete plans ever submitted to you, or how did you get them ?” This was objected to as calling for a conclusion. The question was withdrawn, and the witness asked how many times he “saw different plans and specifications, that is, a, piece here and there.” He answered: “Well, the plans were gotten out just as the work proceeded. There never was a full set of plans. The plans were gotten out as the work proceeded for special work.” Another witness for the respondent, the contractor, testified* in response to questions asked by counsel for respondent: “Did he (the architect) as architect ever furnish you a complete set of plans and specifications ?” He answered': “Well, he furnished a complete set before we got through, but not until we about got through;” that a complete set of plans and specifications were not furnished before the work commenced; “they came along as they were required ... as a contractor there was a set of plans *470furnished us, a blue print of them.” But no claim was made that the plans and specifications as and when they were furnished were not approved by the respondent, or that it with respect to them made any objections, nor is it claimed by any one that the contract in such particular was ini any manner modified or changed by any kind of an agreement, either express or implied. It was competent for the parties to modify or change their contract and build the theater without plans or specifications. But they did not do that. Further, the only claim made with respect to incompleteness of the plans and specifications relates to the subjects of an asbestos curtain, a gridiron, and a rigging loft, a brass rail, a ticket office, and a manager’s office, and chairs. These, the respondent contends, should have been, but were not, indicated on the plans or specifications, because, as it asserts, they are necessary equipments of a completed theater. But on the record I do not find anything to show that the respondent objected to the plans or specifications because any of these things were not indicated on the plans or specifications. It did not try its case on any such theory. It tried it on the theory that those things are necessary equipments of a theater independently of the plans and specifications. That-is, because, as it contends, they are such necessary equipments, it is entitled to recover for them, regardless of whether they were or were not indicated or provided for on the plans or specifications, or regardless of whether the plans or specifications furnished were approved or objected to by the respondent.
But no claim was or is made that the plans or specifications were incomplete with respect to decorations. Those, the respondent contends, are indicated on the plans by the marks and scrolls referred to. Of course it makes the further claim that it, under the clause of the contract referred to, was entitled to show that decorations were a necessary equipment of a completed theater, irrespective of the plans or specifications; but it made no claim that the plans in such respect were incomplete, or that it had not approved them, or that the contract requiring the theater to. be *471equipped in accordance with plans and specifications to be furnished by the architect and approved by the respondent was in any particular changed or modified. Both parties concede that the contract between them was and is to “completely build/ etc., a theater “in accordance with plans and specifications to be furnished by the architect and approved by the respondent. Complete plans were furnished, not before the work commenced, but as they were required. Under the plans and specifications which were furnished was the theater constructed. There is no dispute as to that. As to decorations the respondent contended that the plans as furnished provided for decorations; that the marks and scrolls indicated that, to show which it was permitted to resort to parol evidence. But now see how this matter was submitted to the jury for its special finding. The direction in such particular is: “Were the decorations for the ceiling and wall an essential part of the equipment of the theater ? If, so, what was their value at the time they were placed in the theater ? The jury found: “Yes; $2000. The pertinent question in such respect was not: Were decorations “an essential part of the equipment of the theater ?” for- that was not the contract of the parties. Nor was the direction in such particular within the construction of the contract put upon it by the court in its instructions to the jury. The court, as to that, charged: “The court charges you that, if you find that the plans "were not drawn for the purpose of showing or calling for any specific or ascertainable decoration and in this particular were drawn and constructed only for the purpose of showing where the decoration might be put if it were called for and specified, then the defendant was not under obligation to decorate the walls of the theater to any other or greater extent than they were decorated in accordance with the directions shown upon said plans.
The pertinent question was: Were decorations, as an equipment or otherwise, indicated or provided for on the plans and specifications, and, if so, what were the character and quality of them and the reasonable cost of making them ? Notwithstanding the respondent, to support its contention, *472.•adduced much evidence to show that the plans did indicate and did provide for decorations, the appellant to the contrary, yet the matter of decorations was submitted to the jury for a special finding, independently of all this testimony, and not on the theory of whether the marks did indicate decorations, or whether the plans and specifications 'otherwise called for or provided for decorations, and, if so, the character and quality of them and the reasonable cost to make them, but on the theory of whether decorations were an essential part of the equipment of a theater irrespective of the plans and specifications^ and independently of the ■ evidence adduced in respect thereof, and directly contrary to the charge referred to. So we have a contract which, if it at all pertains to the subject of decorations, is, as to that, to . say the least, ambiguous, to explain, which the parties adduced much evidence. But, after the evidence was adduced, the matter was submitted and determined in utter disregard and independently of such evidence. I think that wrong, and that-the allowance made for decorations cannot, on this record, be upheld, and that a new trial should be granted, unless the respondent remits the amount awarded for decorations.